           Case 6:20-cv-00539-ADA Document 39 Filed 12/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
 WSOU INVESTMENTS, LLC d/b/a                       §
 BRAZOS LICENSING AND                              §
 DEVELOPMENT,                                      § CIVIL ACTION NO.6:20-cv-00539-ADA
                                                   §
          Plaintiff,                               §
    v.                                             §      JURY TRIAL DEMANDED
                                                   §
 HUAWEI DEVICE USA, INC.; HUAWEI                   §
 DEVICE CO. LTD.; HUAWEI                           §
 TECHNOLOGIES USA INC.; HUAWEI
 TECHNOLOGIES CO., LTD.; HUAWEI
 DEVICE (SHENZHEN) CO., LTD.,
      Defendant.

                       PLAINTIFF’S NOTICE OF THE FILING OF A
                        PETITION FOR INTER-PARTES REVIEW

         Pursuant to the Court’s Order Governing Proceeding – Patent Case (“Order Governing

Proceeding”), namely General Issue No. 6, Plaintiff WSOU Investments, LLC d/b/a Brazos

Licensing and Development (“WSOU”) hereby provides notice that defendant Huawei

Technology Co, Ltd. filed a petition requesting inter-partes review of the patent in-suit, U.S. Patent

No. 8,200,224, on November 30, 2020. See IPR2021-00226The USPTO has not yet accorded a

filing date, but one is expected soon. Based on a file accord date of December 15, 2020, the

expected time for an institution decision is June 15, 2021. If instituted, the expected time for a

final written decision is June 15, 2022.


Dated: December 14, 2020                       Respectfully submitted,

                                               By: /s/ Ryan S. Loveless
                                               James L. Etheridge
                                               Texas Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas Bar No. 24036997
                                               Brett A. Mangrum
                                               Texas Bar No. 24065671

                                             Page 1 of 2
         Case 6:20-cv-00539-ADA Document 39 Filed 12/14/20 Page 2 of 2




                                            Travis L. Richins
                                            Texas Bar No. 24061296
                                            Jeff Huang
                                            Etheridge Law Group, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, TX 76092
                                            Tel.: (817) 470-7249
                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Jeff@EtheridgeLaw.com

                                            ATTORNEYS FOR WSOU




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served this December 14, 2020, with a copy of this document via the Court’s

ECF system.


                                                    /s/ Ryan S. Loveless
                                                    Ryan S. Loveless




                                          Page 2 of 2
